McCLELLAN, C. J.
— We are unable to see that the facts sought to lie elicited on cross-examination of the defendant’s Avitnesses that Mrs. ShuttlesAvorth did not have sufficient means to pay, and did not at the time pay the consideration for the land recited in the deed introduced to show color of title tended to show a Avant of good faith on her part in claiming title to the land during the tAventy-seven years of her possession under that color of title.
It may be that her failure to pay any taxes on the land Avas evidence of a want of such good faith in her claim of OAvnership; but this Avas matter for argument to the jury, Avhich the court Avas not bound to embody in an instruction to them. Charge 5 was therefore properly refused.
Charge 6 requested by plaintiff is as follows: “A possession to ripen into title must be with intent, and in *567good faitli, to claim title, and if no snob tona -fide intent existed in defendant and those under whom be bolds, the jury must find for the plaintiff for the land sued for.” This charge should and doubtless would have been given if Mrs. Shuttlesivorth instead of her son J. R. bad been the defendant. But be claimed no title at all in the land; but only that be held under bis mother who did, be asserts, have title by more than ten years adverse possession. To say the least the charge was palpably misleading in its tendencies.
Affirmed.